Citation Nr: 0737551	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of the discontinuance of nonservice-connected 
pension benefits and the creation of an overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1961 to August 1964.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record reflects that the veteran was in 
receipt of nonservice-connected pension benefits, effective 
April 1, 1993.  In or about April 2003, VA determined that a 
felony warrant was issued against the veteran in California 
on June 10, 1998.  In July 2003, VA sent a letter to the 
veteran indicating that there was an outstanding warrant 
issued for his arrest, and that his VA benefits would be 
terminated under Section 505 of Public 107-103, which 
prohibits payment of benefits to fugitive felons.  Per an 
October 2003 decision, VA determined that the veteran had an 
open warrant since June 10, 1998.  The veteran's pension 
payments were terminated effective December 27, 2001, 
creating an overpayment.  The Superior Court of California 
recalled the arrest warrant on January 5, 2004.  The 
veteran's benefits were re-instated effective January 5, 
2004, but left standing an overpayment indebtedness for the 
period from December 27, 2001, to January 5, 2004.  

The veteran has appealed to the Board and contends that there 
should be no overpayment because the felony warrant was 
invalid.  

In August 2006, the Board issued a Remand which instructed 
the RO to arrange for an appropriate investigation to 
ascertain the circumstances under which the felony warrant 
was issued against the veteran.  The Board also instructed 
the RO to send an appropriate letter to the veteran to ensure 
compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA).  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand instructions.  

In October 2007, the Director of Compensation and Pension 
Service (C & P Service) issued a memo to the Board in which 
it was argued that the instructions pertaining to an 
appropriate investigation called for action that goes beyond 
what was required to determine whether the veteran was a 
fugitive felon for purposes of 38 U.S.C.A. § 5313B(b)(1).  
The Board need not address such argument, however, since the 
October 2007 memo by C & P Service also referenced results 
from an investigation by VA's Office of Inspector General 
(OIG) pertaining to the veteran's status as a fugitive felon.  
Regardless of any perceived problems with the prior Board 
remand directives, it therefore appears that the development 
directed by the Board in the August 2006 remand may have been 
effectively accomplished by means of the OIG investigation 
which was cited by C & P Service.  

However, it is not clear whether the reported OIG 
investigation was sufficient to allow for a Board decision on 
the merits because the conclusions of OIG as to the 
circumstances for the issuance of the felony warrant do not 
appear to be associated with the claims file.  Moreover, the 
record does not show that the RO has undertaken preliminary 
review of the new evidence from OIG.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  It also appears that neither the 
veteran nor his representative have been furnished a 
supplemental statement of the case discussing the newly 
received evidence.  Appropriate action at the RO level is 
therefore necessary before the Board may properly proceed 
with appellate review.  It is contemplated that the OIG 
investigative results will effectively serve the same purpose 
for which paragraph 2 on page 4 of the August 14, 2006, was 
intended.  Therefore, no further action by the RO with regard 
to paragraph 2 on page 4 of the August 14, 2006, is necessary 
pending satisfactory completion of the actions directed in 
the present Remand.  

The Board also notes that the August 2006 Remand included a 
direction to furnish the veteran with appropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, upon further review and consideration, the Board now 
concludes that VCAA does not apply to the present case.  The 
notice and duty-to-assist provisions of VCAA are relevant to 
chapter 51 of title 38 of the United States Code and do not 
apply cases which are governed by chapter 53.  See Barger v. 
Principi, 16 Vet.App. 132, 138 (2002).  The Board notes that 
the statutory provision regarding fugitive felon status is 
set forth in chapter 53.  It therefore appears that VCAA does 
not apply to this case.  At any rate, the record does show 
that the veteran was furnished notice of the proposed 
termination of benefits by letter in July 2003.  He was 
advised of the steps he needed to accomplish to avoid the 
proposed termination of benefits.  He was also advised of his 
right to a hearing (which was in fact conducted) and his 
right to submit evidence.  Significantly, the July 2003 
letter was also furnished to the veteran's representative.  
In sum, the direction regarding VCAA notice set forth in 
paragraph number 1 of page 4 of the Board's August 14, 2006, 
Remand is deemed no longer operative.  

However, for reasons discussed above, the case is now 
REMANDED for the following actions:

1.  Paragraph number 1 on page 4 of the 
Board's August 14, 2006, Remand regarding 
VCAA notice is hereby withdrawn and no 
action by the RO with regard to VCAA 
notice is required.  

2.  The report of the Office of Inspector 
General as to the results of the 
investigation into the circumstances of 
the issuance of the felony warrant should 
be obtained and associated with the 
claims file.  

3.  The RO should then review the 
expanded record, to include the OIG 
report, and determine whether the 
discontinuation of the veteran's 
nonservice-connected pension benefits was 
proper.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


